No. 12-2484

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                     Aug 29, 2014
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,                                    ) DEBORAH S. HUNT, Clerk
                                                                            )
       Plaintiff-Appellee,                                                  )
                                                                            )
v.                                                                          )
                                                                            )     ORDER
FORD MOTOR COMPANY,                                                         )
                                                                            )
       Defendant-Appellee.                                                  )
                                                                            )
                                                                            )
                                                                            )


BEFORE: COLE, Chief Judge; BOGGS, BATCHELDER, MOORE, CLAY, GIBBONS,
        ROGERS, SUTTON, McKEAGUE, GRIFFIN, KETHLEDGE, WHITE, and
        STRANCH, Circuit Judges.


       A majority* of the Judges of this Court in regular active service have voted for rehearing

of this case en banc. Sixth Circuit Rule 35(b) provides as follows:

       “The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case
       on the docket sheet as a pending appeal.”


       Accordingly, it is ORDERED, that the previous decision and judgment of this court is

vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.




                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk



       *
           Judges Cook and Donald recused themselves in this case.